DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-7, 11, 14-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 10-14 of U.S. Patent No. 11,083,118. Although the claims at issue are not identical, they are not patentably distinct from each other because Pat No 11,083,118 discloses:
Re claim 1, an electromagnetic interference (EMI) shielding apparatus comprising: 
a frame including one or more sidewalls configured for installation to a substrate generally about one or more components on the substrate (col. 9, lines 11-13); and 
a pickup member including a pickup area and one or more arms each extending generally between the pickup area and a corresponding one of the one or more sidewalls of the frame, each said arm including an end portion connected to a corresponding portion of the frame by at least two connections spaced apart from each other with an opening therebetween defined by the end portion of the arm and the corresponding portion of the frame, each said connection includes a portion across a width of the connection that has a material thickness less than a material thickness of the corresponding arm and/or less than a material thickness of the corresponding portion of the frame (col.9, lines 14-25).
Re claim 2, wherein each said connection includes a V-cut across the width of the portion of the connection  (col. 9, lines 32-34) that reduces the material thickness of the portion of the connection in a Z-direction (col. 9, lines 37-38) and/or in a direction generally parallel with a height of the one or more sidewalls.

Re claim 3, wherein each said connection includes the portion across the width of the connection configured such that the material thickness is reduced in a Z-direction and/or in a direction generally parallel with a height of the one or more sidewalls (col. 9, lines 35-38).
Re claim 4, wherein the end portion of the arm and the corresponding portion of the frame are configured such that the opening between the at least two connections has a closed perimeter shape (col. 9, lines 39-42).
Re claim 5, wherein the end portion of the arm and the corresponding portion of the frame are configured such that the opening between the at least two connections has a semicircular shape (col. 9, lines 43-46).
Re claim 6, wherein the at least two connections are configured to be severable from the frame to thereby allow for removal of the pickup member from the frame after the frame is installed on the substrate without distortion of the frame and with the frame remaining installed on the substrate without the pickup member (col. 9, lines 47-52).
Re claim 7, wherein the at least two connections are configured to be severable with a force within a range from about 2 Newtons to about 40 Newtons (col. 9, lines 54-57).
Re claim 11, wherein: the frame includes an eve that extends inwardly from and at least partially along a perimeter defined by the one or more sidewalls of the frame; and each said arm is connected to a corresponding portion of the eve by at least two of said connections (col. 9, lines 26-31).
Re claim 14, wherein the one or more arms comprise: first and second arms extending from the pickup area in generally opposite parallel directions towards opposite left and right sidewalls of the frame; third and fourth arms extending away from the pickup area in a same generally parallel direction towards a front sidewall of the frame; and a fifth arm extending from the pickup area in a generally opposite parallel direction than the third and fourth arms towards a back sidewall of the frame (col. 9, lines 66 to col. 10, line 9).
Re claim 15, wherein the one or more arms are configured to support the pickup area relative to the one or more sidewalls of the frame such that the pickup area is generally centered relative to a center of mass of the frame (col. 10, lines 10-14).
Re claim 16, wherein: the pickup member is integrally formed with and fixedly attached to the frame; and the pickup area is configured to enable the pickup member and the frame to be picked up by pick-and-place equipment and placed on the substrate (col. 10, lines 15-20).
Re claim 17, and further comprising a cover releasably attachable to, detachable from, and reattachable to the frame, whereby the frame and the cover are operable for providing EMI shielding for the one or more components on the substrate that are within an interior cooperatively defined by the frame and the cover (col. 10, lines 21-27).
Re claim 18, a method comprising providing a frame including a pickup member and one or more sidewalls configured for installation to a substrate generally about one or more components on the substrate, the pickup member including a pickup area and one or more arms each extending generally between the pickup area and a corresponding one of the one or more sidewalls of the frame, each said arm including an end portion connected to a corresponding portion of the frame by at least two connections spaced apart from each other with an opening therebetween defined by the end portion of the arm and the corresponding portion of the frame, each said connection includes a portion across a width of the connection that has a material thickness less than a material thickness of the corresponding arm and/or less than a material thickness of the corresponding portion of the frame (col. 10, line 30-44).


Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities:
Reference character “120” used to describe a corresponding portion, eve, flange, rim, lip [0021], [0025], frame portion [0024], top edge [0035] is confusing.  
Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the V-cut, Z-direction, and a direction generally parallel with a height of the one or more sidewalls must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-7, 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crotty, JR. (US 2013/0033843) in view of Crotty, JR. et al (US 2018/0263144).
Re claim 1, Crotty, JR. discloses an electromagnetic interference (EMI) shielding apparatus comprising: a frame (104) including one or more sidewalls configured for installation to a substrate generally about one or more components on the substrate [0031](Fig 3); and a pickup member including a pickup area (160) and one or more arms (108) each extending generally between the pickup area and a corresponding one of the one or more sidewalls of the frame (Fig 3), each said arm including an end portion connected to a corresponding portion of the frame by at least two connections (124, 136) spaced apart from each other with an opening therebetween defined by the end portion of the arm and the corresponding portion of the frame (Fig 4), but does not disclose each said connection configured to have a material thickness less than a material thickness of the corresponding arm and/or less than a material thickness of the corresponding portion of the frame.
Re claim 4, wherein the end portion of the arm and the corresponding portion of the frame are configured such that the opening between the at least two connections has a closed perimeter shape (Fig 4).
Re claim 6, wherein the at least two connections are configured to be severable from the frame to thereby allow for removal of the pickup member from the frame after the frame is installed on the substrate without distortion of the frame and with the frame remaining installed on the substrate without the pickup member (Fig 2).
Re claim 7, wherein the at least two connections are configured to be with a force within a range from about 2 Newtons to about 40 Newtons (function as claimed).
Re claim 14, wherein the one or more arms comprise: first and second arms extending from the pickup area in generally opposite parallel directions towards opposite left and right sidewalls of the frame; third and fourth arms extending away from the pickup area in a same generally parallel direction towards a front sidewall of the frame; and a fifth arm extending from the pickup area in a generally opposite parallel direction than the third and fourth arms towards a back sidewall of the frame (Fig 4).
Re claim 15, wherein the one or more arms are configured to support the pickup area relative to the one or more sidewalls of the frame such that the pickup area is generally centered relative to a center of mass of the frame (Fig 4).
Re claim 16, wherein: the pickup member is integrally formed with and fixedly attached to the frame; and the pickup area is configured to enable the pickup member and the frame to be picked up by pick-and-place equipment and placed on the substrate [0048].
Re claim 17, Crotty, JR discloses a board level shield comprising the EMI shielding apparatus, and further comprising a cover (112) releasably attachable to, detachable from, and reattachable to the frame (Fig 1), whereby the frame and the cover are operable for providing EMI shielding for the one or more components on the substrate that are within an interior cooperatively defined by the frame and the cover [0031].
Re claim 18, Crotty, JR disclose a method comprising providing a frame (104) including one or more sidewalls configured for installation to a substrate generally about one or more components on the substrate [0031](Fig 3) and a pickup member including a pickup area (160) and one or more arms (108) each extending generally between the pickup area and a corresponding one of the one or more sidewalls of the frame (Fig 3), each said arm including an end portion connected to a corresponding portion of the frame by at least two connections (124, 136) spaced apart from each other with an opening therebetween defined by the end portion of the arm and the corresponding portion of the frame (Fig 4), but does not disclose each said connection configured to have a material thickness less than a material thickness of the corresponding arm and/or less than a material thickness of the corresponding portion of the frame.
The teaching as discussed above does not disclose wherein each said connection includes the portion across the width of the connection configured such that the material thickness is reduced in a Z-direction and/or in a direction generally parallel with a height of the one or more sidewalls (re claim 3), wherein the end portion of the arm and the corresponding portion of the frame are configured such that the opening between the at least two connections has a semicircular shape (re claim 5), wherein the method includes removing material along the portion of each said connection across the width of the connection to thereby reduce the material thickness of the connection in a Z-direction generally parallel with a height of the one or more sidewalls (re claim 19).

Crotty, JR. et al teach the use of connections (122) configured to have a material thickness less than a material thickness of the corresponding arm and/or less than a material thickness of the corresponding portion of the frame (sidewalls 116) [0034], each said connection includes a portion across a width of the connection whereat material is removed to thereby reduce the material thickness of the connection [0034]. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the connections of Crotty, JR by employing reduced thickness portion for easy severing the connection.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the two connections of Crotty, JR by employing the circular shape for intended use for intended use, since more than a mere change of form is necessary for patentability. In re Soan-Deck Inc. v. Fab-Con, Inc. (CA 8, 1982) 215 USPQ 835.
Allowable Subject Matter
Claims 2, 8-13, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG V NGO whose telephone number is (571)272-1979. The examiner can normally be reached 9-5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUNG V NGO/Primary Examiner, Art Unit 2847